Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 6-10, the applicant asserts that “In view of the above, Applicant submits that amended independent claim 12 is patentable over Li and Lee, whether considered separately or in combination. Amended independent claim 12 and these claims are patentable over Li and Lee for at least the same reasons discussed above. By virtue of their dependency from amended independent claim 12, claims 13 and 14 are also patentable over Li and Lee for at least the same reasons. Accordingly, withdrawal of this rejection is respectfully requested.” Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).

The applicant further asserts in page 7 that “a review of Li and Lee shows that these references fail to teach that a terminal receives information for configuring a set of 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
As indicated by the claim 12, “…wherein the receiver receives higher layer signaling for configuring a set of one or more bandwidth candidates…”, given the broadest reasonable interpretation, receiving the information for configuring a set of one or more bandwidth candidates and not receiving the information indicating a set of one or more bandwidth candidates. As indicated by par. 313 of LI, “The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource,” which would disclosing receives higher layer signaling information that configuring UE with one of the quantity of available REs in 20MHz and 5Mhz bandwidths as indicate by par. 301 and 302 of LI and further in par. 349, 403, there are multiples quantity of available REs (an RB number is >= 10, 11-26, 27-63, 64-110, 0, 20, 40, 60, or 80) and in 20MHz and 5Mhz, which would consider as a set of one 
And with the disclosure of LEE in par. 276, 349, 351, that the bandwidth configured to be cell specific. 
The combination of LI and LEE would teaches “wherein the receiver receives higher layer signaling for configuring a set of one or more bandwidth candidates for the bandwidth configured to be cell specific, and wherein the processor controls at least one of the DL reception and the UL transmission based on the one or more bandwidth candidates.” Therefore, LI and LEE would teach the claims. 
	The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20200146004 with continuation dated to 08/12/2015) in view of LEE et al. (US 20170318564).

Regarding claims 12, 15, LI et al. (US 20200146004) teaches a terminal comprising: 
a receiver that receives first information about a transmission direction in a time unit and second information about a bandwidth (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission; par. 308, 309, higher layer signaling; par. 310, physical layer signaling); and 
a processor that controls at least one of DL reception and UL transmission based on the first information and the second information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264), 
wherein the receiver receives higher layer signaling for configuring a set of one or more bandwidth candidates for the bandwidth configured (par. 313, The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource, which the resource is a multiple of RBs of 20 and 5 MHz or set of one or more bandwidth candidates, used for the short-TTI data transmission as indicated in par. 300, 301, 349, 403), and 
wherein the processor controls at least one of the DL reception and the UL transmission based on the one or more bandwidth candidates (par. 295, 313, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264).
However, LI does not explicitly teach a bandwidth configured to be cell specific. 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches a bandwidth configured to be cell specific (par. 276, 349, 351, the eNB transmits information about a cell employing short TTI).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI to configure the bandwidth to be cell specific.


Regarding claim 13, LI teaches the terminal according to claim 12, wherein the second information includes information about a bandwidth corresponding to DL transmission and information about a bandwidth corresponding to UL transmission (par. 295, 319, 528, 529, the downlink or uplink transmission is using short or normal TTI based on system bandwidth is not greater than the specified bandwidth threshold is signaled to terminal device).

Regarding claim 14, LI teaches the terminal according to claim 12, wherein the receiver receives downlink control information for indicating the bandwidth configured to be among the one ore more bandwidth candidates (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission when the terminal device is supported for short-TTI data transmission); and the processor controls at least one of the DL reception and the UL transmission based on the downlink control information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264).
However, LI does not explicitly teach the bandwidth configured to be cell specific. 
(par. 276, 349, 351, the eNB transmits information about a cell employing short TTI).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 

Regarding claim 16, LI et al. (US 20200146004) teaches a radio base station comprising: transmitter that transmits first information about a transmission direction in a given time unit and second information about a bandwidth (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission; par. 308, 309, higher layer signaling; par. 310, physical layer signaling); and processor that controls at least one of DL transmission and UL reception based on the first information and the second information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264),
wherein the transmitter transmits higher layer signaling for configuring a set of one or more bandwidth candidates for the bandwidth configured (par. 313, The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource, which the resource is a multiple of RBs of 20 and 5 MHz or set of one or more bandwidth candidates, used for the short-TTI data transmission as indicated in par. 300, 301, 349, 403), and 
wherein the processor controls at least one of the DL transmission and the UL reception based on the one or more bandwidth candidates (par. 295, 313, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264).
However, LI does not explicitly teach a bandwidth configured to be cell specific. 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches a bandwidth configured to be cell specific (par. 276, 349, 351, the eNB transmits information about a cell employing short TTI).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 

Conclusion

TANG (US 20190075561) teaches base station provide resource configuration indicating multiple resource units in time and frequency, multiple resource units is a frequency bandwidth (fig. 3, par. 97, 115).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/12/2021